Citation Nr: 1532866	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-11 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the right knee.

2.  Entitlement to a temporary total rating based upon the need for convalescence following June 2010 surgical anterior cruciate ligament (ACL) repair, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active duty service from August 1997 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  It granted service connection for degenerative joint disease of the right knee with an initial rating of 10 percent beginning March 15, 2010.  It denied a temporary total rating for June 2010 ACL repair surgery.  Jurisdiction has been transferred to the RO in Winston-Salem, North Carolina.  

In November 2013, the Veteran was afforded a Decision Review Officer (DRO) hearing.  The hearing transcript is of record. 

In April 2014, the Veteran appointed the Disabled American Veterans as his representative.  He was previously unrepresented.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Recent VA treatment records show that the Veteran had private medical treatment for his right knee at Ortho Carolina.  (September 2013 and June 2014 VA treatment records).  He reported having another right knee ACL repair surgery at this facility in April 2013.  Ortho Carolina medical records have not been associated with the claims file.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2014).  The RO/AMC must request that the Veteran provide a release for the identified medical records above from the Ortho Carolina medical facility.
 
The Veteran recently filed a disability claim with his employer (Postal Service) through the U.S. Dept. of Labor (DOL).  (January 2015 DOL letter).  At the June 2014 VA examination, he reported that he could not work at the Postal Service due to his right knee disability.  The DOL disability claim records are not associated with the electronic claims folder and must be obtained.  

An addendum medical opinion is needed.  The September 2010 VA examiner suggested that the 2010 ACL tear was a separate injury from the service-connected right knee degenerative joint disease.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is possible to distinguish symptoms attributable to service and non-service disabilities, the non-service connected symptoms are not considered for ratings purposes).  He cited the temporal sequence of events, but did not fully address any relationship to the service-connected degenerative arthritis.  Additional clarification is needed on this issue in light of the Veteran's entire medical history.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete authorizations for VA to obtain records of treatment for right knee treatment from the Ortho Carolina facility and/or any additional private orthopedic clinics he has visited. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  Contact the U.S. Dept. of Labor and request all workers' compensation records for the Veteran.  Ensure that all applicable procedures for requesting records from a Federal custodian are met.  38 C.F.R. § 3.159(c)(2).  

3.  Request that the Veteran complete a VA Form 21-8940 for a Total Disability Rating Based upon Individual Unemployability (TDIU) with instructions to detail his employment status and annual earnings for every calendar year beginning in 2009.  

4.  After completing the development above and associating all newly generated records with the electronic claims folder, contact the September 2010 VA examiner for an addendum medical opinion.  (If he is unavailable, contact a suitably qualified clinician.)  The entire electronic claims folder must be available and reviewed in detail by the examiner.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the right ACL tear in 2010 was caused or aggravated by the service-connected right knee degenerative joint disease.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

A detailed rationale must be provided for all medical opinions with citations to the medical literature and evidence as appropriate.

(If the examiner indicates that an additional clinical evaluation is needed, it should be scheduled).  

5.  The AOJ must ensure that all development complies with this remand and take any necessary remedial action. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




